MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be                                               FILED
      regarded as precedent or cited before any                                 Feb 25 2020, 10:20 am

      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
      Cara Schaefer Wieneke                                     Curtis T. Hill, Jr.
      Brooklyn, Indiana                                         Attorney General of Indiana
                                                                Samantha M. Sumcad
                                                                Deputy Attorney General
                                                                Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Ryan S. Mader,                                           February 25, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-689
              v.                                               Appeal from the Owen Circuit
                                                               Court
      State of Indiana,                                        The Honorable Lori Thatcher
      Appellee-Plaintiff.                                      Quillen, Judge
                                                               Trial Court Cause No.
                                                               60C01-1410-F3-564



      Friedlander, Senior Judge.

[1]   Ryan Mader appeals the trial court’s determination of credit for actual time

      served in jail, following its decision to revoke his probation and order him to

      serve nine years of his previously-suspended sentence. The sole issue he raises
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020                   Page 1 of 6
      for review is whether the trial court failed to award him jail time credit to which

      he was entitled. We affirm.


[2]   On July 31, 2018, Mader pleaded guilty to dealing in methamphetamine as a
                             1
      Level 3 felony, and the State dismissed five other charges. The trial court

      imposed the following sentence: “Twelve years (4380 days) to the Department

      of Corrections with all but time served suspended to probation . . . .”

      Appellant’s App. Vol. 2, p. 105. At the time of sentencing, Mader had served

      eighty-three actual days in jail. The trial court awarded him 27.6 additional
                                                                                          2
      days of good time credit, for a total credit time of 110.6 days. The trial court

      then sentenced Mader to probation for 4269 days—the difference between 4380

      and 111. Mader was released to probation on July 31, 2018. The probation

      term was to end on April 7, 2030.


[3]   On November 2, 2018, the State petitioned to revoke Mader’s probation for

      committing theft, failing to pay court-ordered fees, missing a meeting with his

      probation officer, and failing to attend counseling. Mader was arrested on a

      warrant for the violations on January 10, 2019. At his revocation hearing, held

      on February 26, 2019, Mader admitted the violations of probation. Following

      the hearing, the trial court found Mader had violated the terms of his probation.

      The court then revoked Mader’s probation and nine years of his previously-




      1
          Ind. Code § 35-48-4-1.1(a)(1)(C), (d)(1) (2014).
      2
       The abstract of judgment issued on July 31, 2018, lists Mader’s total credit time as 111 days, rounding the
      110.6 days to the next whole number.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020                   Page 2 of 6
      suspended sentence and awarded him credit for the days that he spent in jail

      from the time of his arrest on January 10, 2019, until the date of the probation

      revocation hearing on February 26, 2019. Specifically, the trial court opined:


                 What I’m going to do is I’m going to revoke the nine years
                 because nine years is what the advisory would have been of what
                 you would have served in the very beginning back on the F3
                 when it would came – come before the Court but for the plea
                 agreement. And, so I will give you credit for all the time of the
                 nine years that you have on this case. You’ve got from January
                 19th, I – or, no, January 10th of this year up to the present. It’s
                 forty-nine[3] [sic] days. I’m going to revoke the time of the nine
                 years, give you credit for those forty-nine [sic] days. I’m also
                 going to show that this is an F3 so you only get the seventy-five
                 percent. You don’t get day for day [good time credit]. . . . So[,]
                 I’m revoking the nine years, giving you the credit for the forty-
                 nine [sic] and any previous credit that you have.


      Tr. pp. 52-53. The new abstract of judgment showed forty-eight days of actual

      time served in jail for Mader and 16.3 days of good time credit. Mader now

      appeals.


[4]   Mader concedes that the trial court correctly awarded him credit for the amount

      of time that he served while awaiting resolution of the State’s probation

      revocation petition. He contends, however, that the trial court failed to award

      him credit for the time he served prior to pleading guilty. According to Mader,

      the trial court should have awarded him a total of 131 days of credit for actual




      3
          Mader was actually awarded forty-eight days credit for actual time served.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020   Page 3 of 6
      time served in jail, that is, eighty-three days credit for the jail time Mader served

      awaiting his original sentence plus forty-eight days for the jail time he served

      awaiting sentencing for the probation revocation. The State counters that (1)

      when Mader’s original sentence was suspended to probation, he already had

      received all of his credit time, as reflected in the judgment of conviction and

      sentencing order; and (2) the trial court properly awarded Mader credit for the

      time he spent in jail after he was arrested for violating his probation.


[5]   Presentence jail time credit is a matter of statutory right, not a matter of judicial

      discretion. Weaver v. State, 725 N.E.2d 945 (Ind. Ct. App. 2000). When a

      defendant challenges the validity of the presentence credit time he received,

      there are two types of credit that must be calculated: “(1) the credit toward the

      sentence a prisoner receives for time actually served, and (2) the additional

      credit a prisoner receives for good behavior and educational attainment.”

      Purcell v. State, 721 N.E.2d 220, 222 (Ind. 1999).


[6]   To determine whether a prisoner is entitled to pretrial credit for actual time

      served, we must determine whether the defendant was confined before trial and

      whether that confinement was the “result of the criminal charge for which [the]

      sentence is being imposed.” Stephens v. State, 735 N.E.2d 278, 284 (Ind. Ct.

      App. 2000), trans. denied; see Ind. Code § 35-50-6-3.1 (2016) (requiring defendant

      be “confined awaiting trial or sentencing”). Once we have determined whether

      a prisoner was entitled to credit for actual time served and, if so, how many

      days were earned, then we may turn to Indiana Code section 35-50-6-3.1 to

      determine how many days of good time credit were also earned. The trial court

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020   Page 4 of 6
      simply calculates how many good time credit days the defendant earned based

      on the number of days of actual time served and the defendant’s “Class,” as
                                                                         4
      defined in Indiana Code section 35-50-6-4 (2016).


[7]   Here, Mader asserts error in the calculation of the credit for actual time served

      he received at sentencing following his probation revocation. We conclude,

      however, that the trial court awarded Mader the proper amount of credit time.

      The judgment of conviction and sentencing order for Mader’s original sentence

      conclusively establishes that Mader received credit for eighty-three days of

      actual time served. The abstract of judgment issued following the probation

      revocation and subsequent sentencing shows that Mader was credited with

      forty-eight days of actual time served, that is, from January 10, 2019, until

      February 26, 2019. Following the revocation of his probation, Mader was only

      entitled to forty-eight days credit for actual time served, not 131, because Mader

      already received credit for the eighty-three days of actual time served when his

      original sentence was suspended to probation on July 31, 2018.




      4
        Because Mader was convicted of a Level 3 felony, he is assigned to Class B for purposes of good time credit
      earned. See Ind. Code § 35-50-6-4(b) (a person who is not a credit restricted felon and who is imprisoned for
      a crime other than a Level 6 felony or misdemeanor or imprisoned awaiting trial or sentencing for a crime
      other than a Level 6 felony or misdemeanor, is initially assigned to Class B). Regarding the rate at which a
      person convicted of a crime after June 30, 2014, and assigned to Class B earns good time credit, Indiana
      Code section 35-50-6-3.1 provides in relevant part: “(c) A person assigned to Class B earns one (1) day of
      good time credit for every three (3) days the person is imprisoned for a crime or confined awaiting trial or
      sentencing.” We need not address Mader’s good time credit, as Mader challenges only the credit he received
      for actual time served.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020                  Page 5 of 6
[8]    Mader’s case is similar to that of the defendant in Blanton v. State, 754 N.E.2d 7

       (Ind. Ct. App. 2001), trans. denied. Blanton pleaded guilty to a Class D felony

       and was sentenced to three years “‘with all suspended but 126 days (63 [days

       actual time served])[.]’” 754 N.E.2d at 8 (internal citation omitted). Blanton

       was placed on probation, subsequently violated his probation, and was arrested.

       He admitted to violating the conditions of his probation, and the trial court

       revoked 180 days of his previously-suspended sentence.


[9]    On appeal, Blanton alleged the trial court erred in not granting him credit for

       the sixty-three actual days he served in jail prior to his original conviction

       toward his 180-day sentence for his probation revocation. Finding no error on

       the part of the trial court, we held that, “allowing the trial court to order

       execution of the entire ‘suspended’ sentence[,] necessarily implies that the credit

       time applied at sentencing is not to be applied again. To hold otherwise would

       award a defendant pretrial credit time twice, an absurd result not countenanced

       by either statute or decisional law.” Id. at 9.


[10]   Applying our holding in Blanton, we find here the trial court did not err in

       awarding Mader forty-eight days credit for actual time served after he was

       arrested for violating his probation. Mader was entitled only to the forty-eight

       days and not to an additional eighty-three days that already had been applied.


[11]   Judgment affirmed.


       Bailey, J., and May, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-689 | February 25, 2020   Page 6 of 6